MEMORANDUM OPINION


No. 04-06-00007-CV

IN RE Joseph PARKER

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   January 25, 2006 

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
            Joseph Parker seeks a writ of mandamus ordering the Texas Board of Pardons and Paroles 
to release him from incarceration.  This court does not have jurisdiction to issue a writ of mandamus
against the Texas Board of Pardons and Paroles unless such a writ would be necessary to enforce our
jurisdiction of which Parker has made no showing.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also In re Cain, No. 04-00-00148-CV, 2000 WL 329179 (Tex. App.—San Antonio Mar.
29, 2000, orig. proceeding).  Accordingly, Parker’s petition for writ of mandamus is dismissed for
lack of jurisdiction.
                                                                                    PER CURIAM